Citation Nr: 9926603	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-03 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The appellant had active military service from September 1988 
to September 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) in which the appellant was denied a service 
connection for a low back disorder.


FINDINGS OF FACT

1.  The service medical records show treatment for a low back 
injury.  

2.  The appellant has provided lay evidence that demonstrates 
a continuity of symptomatology and a current diagnosis of low 
back pain.   


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for a low back disorder is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant's medical history report shows no history or 
complaints of back pain noted at his enlistment examination 
in November 1987.  

The appellant was seen in March 1989 with complaints of low 
back pain that started in his lower back and moved to his 
buttock.  His flexion range of motion was 30 degrees, and he 
was tender from L-4 to sacral on both sides.  The medical 
records show a history of back pain for a  week after playing 
football.  At that time, the appellant did not remember a 
specific injury but noticed his back hurt that night.  The 
Navy physician diagnosed mechanical lower back pain although 
the record shows no in-service x-ray reports.  The RO 
received a letter in October 1997 from the appellant who 
alleged that sick bay never took x-rays even after he asked 
them to do so.  

In addition, the RO received a letter in October 1997 from 
the appellant's platoon sergeant who confirmed that the 
appellant received a serious blow to the back in early 1989 
while playing football with the platoon, that the appellant 
was seen at sick bay and put on light duty, and every so 
often complained about his back. 

On June 26, 1989, the appellant was examined for complaints 
of sharp lower back pain intermittent for the last 4 months, 
brought on by lifting heavy objects.  He complained of 
continuously hurting unless he was "laying in rack."  The 
appellant went on a "hump" 3 days earlier, and when he was 
coming off ramp, his back felt as if it had snapped.  The 
only prior history was a football accident in which the 
patient got hurt being tackled.  The appellant had pain with 
forward flexion, extension, and left to right leaning.  
Strength was good in the extremities except there was pain 
upon lifting his legs forward.  His reflexes and sensation to 
the extremities were good.  His gait was seemingly normal, 
and straight leg raises were normal.  The appellant was 
diagnosed with lower back spasms, L1-L3, and referred to 
physical therapy.

The appellant saw the physical therapist on June 28, 1989.  
Appellant complained of lower back pain intermittently for 
the last 4 months, worse in the past 6 days, central without 
radiation.  No gross abnormalities were noted.  There was 
some lower back pain with palpation over the L4-5 paraspinals 
and minimal decreases especially with forward flexion.  
Appellant complained of some discomfort at all end ranges, 
primarily returning upright from forward flexion.  The 
appellant was diagnosed with lower back pain, probably L5 
strain.  

At his separation examination in June 1992, the appellant 
reported a history of recurrent back pain.  The existing 
record does not contain the discharge examination report.  
The appellant was honorably discharged from active duty in 
September 1992 and transferred to the Marine Corps Reserves.

In April 1996, the appellant was seen by a chiropractor for 
low back pain.  A couple of weeks before, the appellant 
jumped off a forklift and began having lower back pain.  It 
went away after a period of days and he did well.  The day 
before the examination, he bent over to get something from 
his car, had acute lower back pain, and then had difficulty 
sitting and walking.  The chiropractor and a physician at the 
same clinic diagnosed low back pain.  

On October 6, 1996, the appellant saw a radiologist for back 
pain.  The clinical history was that six lumbar vertebral 
bodies were seen, and the lowest functional joint was labeled 
L5--S1.  L4-L5 disc space was narrowed, and there was a 
Schmorl's node at L2 superiorly and L1.  There was an old 
compression fracture of T12 vertebral body anteriorly and 
predominantly involving the superior-anterior endplate.  

On October 8, 1996, the appellant saw another private 
physician.  The physician noted symptoms of persistent lower 
back pain for the last two days that initially started 
approximately two weeks ago and had worsened progressively.  
The appellant was diagnosed with lower back pain, disk space 
narrowing at L4-L5, most likely secondary to a bulging disk.  
The physician noted that the appellant had sciatica down the 
left leg.  

On October 10, 1996, at a follow-up exam, the appellant 
stated that he felt better but still had difficulty 
ambulating.  

The appellant filed his claim with the VA in October 1996 
and, in November 1996, was referred for a VA examination of 
his spine.  The VA physician noted the appellant's history of 
a snap in his back in 1989 after a long hike and later 
hurting his back during 1990 at a football game when he was 
tackled.  The appellant complained of gradual worsening of 
his lower back pain.  He stated that he was taken to a 
hospital emergency room in October 1996 for a very severe 
episode of the pain.  He further stated that the episodes may 
last up to two weeks.  At this time, he could not work, get 
out of bed, or function in terms of activities of daily 
living.  He complained of pain radiating into his left lower 
extremity and numbness of his left foot.  The physician noted 
a decreased sensation to pinprick over the left S1 nerve root 
distribution and that motor strength was 5/5 for bilateral 
lower extremities.  The physician reviewed the October 1996 
x-rays.  The diagnosis was mechanical lower back pain with a 
possible radicular component as evidenced by him having 
decreased sensation over the S1 nerve root on the left, and 
per his history.  It was recommended that he have an MRI 
examination to confirm the diagnosis.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  


Analysis

The Board finds that the appellant's claim for service 
connection for low back pain is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  

To establish a well-grounded claim, the appellant must 
present competent evidence of: (1) a current disability; (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and (3) a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed.Cir. 1996).  The second and third 
elements can also be satisfied by evidence that a condition 
was "noted" during service or during an applicable 
presumption period; evidence showing post-service continuity 
of symptomatology; and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Sacks v. West, 11 Vet. App. 314, 315; Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).

The Board finds that the appellant has been diagnosed with a 
current back disorder.  In November 1996, a VA physician 
diagnosed the appellant with low back pain with a possible 
radicular component as evidenced by him having decreased 
sensation over the S1 nerve root on the left, and per his 
history.  

The Board finds that the appellant has presented evidence 
that a low back disorder was noted during service.  The 
service medical records show that the appellant was diagnosed 
with low back pain while in service.  He was seen for 
complaints of low back pain on at least two occasions in 
1989, and the appeal states that the appellant had back 
problems during Desert Storm.  The appellant and his platoon 
sergeant both noted the tackle of the appellant during a 
platoon football game, that the appellant received medical 
treatment and continued to complain of low back pain "every 
so often" after the in-service examinations.  

Although the record does not show a medical opinion of a 
nexus between the appellant's current disability and an in-
service injury or disease, the Board finds that the appellant 
has presented lay evidence of continued symptomatology of a 
low back disorder.  The appellant claims he had back problems 
during Desert Storm, and he noted recurrent back pain on his 
report of medical history at his June 1992 discharge 
examination.  Post-service medical records show that in 1996 
the appellant complained of low back pain to the chiropractor 
and of gradual worsening of his back to the radiologist.  The 
appeal also states that every time the appellant moves a 
wrong way or bends over the wrong way, his back "gets 
aggravated" and puts him out for a week or two.  

Finally, the Board notes that if the current diagnosis were 
conclusive regarding a radicular component, the appellant's 
claim would not be well grounded because the in-service 
diagnosis would differ from the current.  The existing record 
does not reveal statements or medical evidence of a radicular 
component to the appellant's in-service low back pain.  
However, for the limited purpose of determining well 
groundedness, the Board finds that the current disability of 
low back pain with a possible radicular component is the same 
condition that the appellant incurred in-service.

For these reasons, the Board finds that there has been a 
medical diagnosis of a current disability, evidence that the 
appellant's current back disorder was incurred in the active 
military service, and the appellant has presented lay 
evidence of continued symptomatology from active service to 
the present.  Consequently, the Board concludes that the 
veteran's claim for service connection for a low back 
disorder is well grounded.  38 U.S.C.A. § 5107(a).


ORDER

The appellant's claim for service connection for a low back 
disorder is well grounded.  


REMAND

This case is remanded to obtain the appellant's full service 
medical records and a complete examination by a VA physician.

Once the appellant has established a well-grounded claim, the 
VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991). The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

After reviewing the record, the Board concludes that further 
development is required.  

The claims folder does not contain the appellant's full 
service medical records.  Rather, the only service medical 
records in the file are those that the appellant attached to 
his appeal.  The appellant's appeal also alleges that he had 
back problems during Desert Storm and he was treated while in 
Saudi Arabia.  Those records, if they exist, are not in the 
file.  Therefore, the VA has a duty to assist the appellant 
in obtaining the service medical records pertinent to his 
case.  

A VA physician examined the appellant in November 1996 and 
recommended a magnetic resonance imaging (MRI) examination to 
confirm the diagnosis of mechanical lower back pain with 
possible radicular component as evidenced by decreased 
sensation over the S1 nerve root on the left, and per the 
appellant's history.  The record does not show that the MRI 
examination ever took place.     Therefore, the Board has 
reviewed the existing record and finds that a complete exam, 
including MRI, is necessary to obtain a conclusive diagnosis 
of the appellant's back complaints.

The appellant's claim is remanded to the RO for the following 
development:

1. The RO should contact the National 
Personnel Records Center and/or service 
department to obtain all of the 
appellant's service medical records 
including entrance and discharge 
examination reports and medical records 
from treatment of the appellant during 
Desert Storm or in Saudi Arabia.  The RO 
should request that all facilities 
certify that they searched for the 
appellant's medical records pursuant to 
the RO's request.  

2. The veteran should be requested to 
identify all health care providers who 
have treated him for his low back since 
his discharge from service.  All records, 
which are not duplicative of evidence 
already received, should be obtained and 
associated with the claims file.  

3. After the above-requested development 
has been completed and the additional 
evidence added to the record, the 
appellant should be afforded a 
comprehensive VA orthopedic examination, 
including MRI examination, if deemed 
appropriate.  Any further indicated 
special studies should be conducted.  The 
claims file and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  

It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should also take specific note 
of the appellant's reported and 
documented medical history, including in-
service and post-service low back pain.  
The examiner should then offer an opinion 
as to whether, based on the available 
evidence:  a) the appellant currently has 
a chronic low back disability; b) the 
appellant's low back pain incurred in 
service is the same as the appellant's 
current disability; and c) whether there 
is a medical nexus between appellant's 
current disability and an in-service 
injury, disorder, or disease.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

4. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

After undertaking any development deemed essential in 
addition to that specified above, the RO should readjudicate 
the issue of service connection for a low back disorder based 
on the entire evidence of record.  All pertinent law, 
regulations, and Court decisions should be considered, 
including 38 C.F.R. § 3.303(b).  If the appellant's claim 
remains in a denied status, he and his representative should 
be provided with a supplemental statement of the case, which 
includes notice of any additional pertinent laws and 
regulations that were used, and a full discussion of action 
taken on the appellant's claim.  The RO's actions should 
follow the Court's instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The requisite time to 
respond should be allowed.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the final outcome of 
this case, pending completion of the requested development.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

		
	V. L. Jordan
	Member, Board of Appellants' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

 

